Title: Stephen Badger to John Adams, 30 Nov. 1786
From: Badger, Stephen
To: Adams, John


          
            
              Sir
            
            

              Natick 

              30th Novr: 1786—
            
          

          Although I have not been wholly unknown to you and it is possible
            that upon recollection you may have some remembrance of me, and notwithstanding your
            known friendship for the clergy of your native country and your disposition to afford
            any assistance in your power to those who may stand in need of it yet considering your
            public character, the high office you sustain and the magnitude and importance of those
            national objects which call for and in a great measure engross your attention, I should
            not have presumed to address your excellency in this manner on some comparatively little
            matters relating to myself & to my decent & comfortable subsistence
            during the remaining part of my journey through life, if it had not been proposed to me
            by Mr. Storer who is my
            worthy friend as well as yours and who by being
            treasurer of Harvard University and one of the commissioners of the New
            England company in London for the propagation of the gospel in N. England &
            parts adjacent in America & who I know has corresponded with you since your
            residence in Europe—I shall therefore without any further introduction and as briefly as
            possible give you a representation of my case & circumstances which occasion my
            giving you the trouble of this letter and also let you know what are my wishes in
            consequence of it & what assistance I have to request of you Sir, so far as it
            may be in your power to help me—In 1753 I gave up certain prospects which it was well
            known were far from being unfavorable and upon the votes of the commissioners in Boston
            and upon the Faith of their constituents who are the governor & company in
            London for the propagation of the gospel &c, consented to settle in this place
            as a christian minister, said commissioners being authorized by the express terms of
            their commission “on the behalf of the said company & their Successors to treat
            contract & agree with such ministers &c for such salaries wages
            allowances & recompences made given & paid or to be from time to time
            made given & paid to them & every of them for their labour pains
            & industry taken or to be taken by them & every of them in the duties
            & employments aforesaid &c & to content pay & satisfy
            all such contracts bargains & agreements & all salaries wages &
            allowances to such ministers &c as they shall so contract & agree with
            &c out of such mony &c as shall from time to time be sent consigned
            remitted or made over to unto the said commissrs.
            or any three of them out of England or any other the dominion of our now gracious
            sovereign King George the second his heirs & successors by the said company
            & their their successors unto New England aforesaid or any the parts adjacent in
            America aforesaid & also to do perform & execute all & every
            other act & acts matter & things whatsoever which shall or may any way
            tend or conduce to the promoting of the gospel of Christ unto and among said heathen
            natives” &c—In consequence of such delegated powers said commissrs. entred into a contract with me to pay me £25. Sterlg Pr Ann. upon my Settling
            & during my continuance in the ministry in this place, which Sum I regularly
              recd. as it became due before the American war and after
            its commencement, though less regularly until 1780, since which nothing has been
            transmitted to me, and we have lately had intelligence that in the month of June last
            the company by a large majority of Votes Resolved to transfer their correspondence to
            New Brunswick which some of the missionaries are informed of by Letter from the
            company’s secretary William Lane Esqr and that the grants that have been made to them
            since May 1779 (at which time there was a Resolve passed by the company “that they would
            pay no more draughts until peace order & good government were restored” which
            resolve they are told “had been confirmed by several subsequent courts)" were made from
            motives of bounty & compassion & that they did consider themselves as
            any longer bound in point of debt to any of their missionaries, but that nevertheless
            since that time from the same motives, of bounty & compassion they ordered one
            of them several sums and that at their last genl. court from
            the same motives ordered him (whose letter from Mr. Lane
            this is extracted from) a certain sum which he is told he is to consider as a final
            dissmission & after which he is never to expect any thing more from them”—As it
            appears by a letter from the honble. Richard Jackson Esqr to Isaac Smith Esqr dated 24th
            June last & lately recd. “that the question relating
            to the removal of their board of Commissrs. had for a long
            time been agitated in the company,” & as every arrival for several years past
            led me to apprehend & even to conclude that the company were at the eve of
            decision relating thereto, I did not make any kind of application on my own account,
            supposing it would be too late to have any effect, & supposing that the
            missionaries would be equally considered according to their respective stipends when the
            company should come to determination, but to my great mortification, I am totally
            disappointed, there being no account of any orders to the company, treasurer A. Champion
              Esqr. to pay any Sum to me although it could not but have
            been known that I had a place in the list of their missionaries and stand in as much
            need of being considered as any of them if not in more as I have continued in the
            service to the present time, not having conceived myself at liberty to quit it, in full
            expectation that my annual stipend would be transmitted to me in some way or other,
            & therefore have waited with patience & in silence for it. But I am now
            sensible that it was highly proper that I should have held up myself to their Veiw
            & remembrance and that I should have continued to do so either by letter or
            petition or both—and this is what I have now undertaken & have wrote to the
            governor Richard Jackson Esqr to Alexander Champion, Joseph Pace & Matthew
            Towgood Esqrs who are members of said Society with some of
            whom or with any other members that you shall have knowledge of, I shall be greatly
            obliged if you will confer on the subject of this letter—I have also addressed a
            petition representing to the company my regular introduction to the
            ministerial office to qualify myself for which more than one third part of the common
            period of human life had been taken up—my being actually employed in the service of the
            company by their commissioners as missionary to the indians here the greatest &
            best part of my life—my advanced age, being more than three score years old—the ill
            state of my health occasioned by the gravel the paroxisms of which have been greatly
            distressing to me—a great deal of sickness in my family—the destruction of my patrimony
            by the burning of Charlestown (my native place) by the brittish troops in 1775, which
            with unpaid rents & other debts to the amount of several hundred pounds are all
            irrecoverably lost—the impracticability of plucking myself up by the roots &
            transplanting myself elswhere at my time of life together with the failure of all my
            usual means of subsistence & praying for the extension of their bounty &
            compassion (to adopt their own language for the present & to answer the
            intention of my petition) & concluding with expressing my hopes that they would
            not turn me over to the cold charity of the world after having spent so large a part
              of my life & that the best of my life in their service
            &c—After my letters & petition were put into the post office, a
            gentleman lately from England gave intimations to several gentlemen in Boston that my
            character laboured with some of the members of the Society upon a report that I had
            instigated & encouraged the indians under my care to engage in the american
            military Service in opposing the measures of that were then taking by the
            brittish government against the now american States—to remove wh. calumny I have
            procured & sent a testimonial signed by the president & profssors of
            Harvard University & by Isaac Smith Ebenezer Storer, Thomas Russell &
            Moses Gill Esqrs all of whom are well known to you, &  which I doubt
            not will remove any unfavourable impressions with respect to that particular part of my
            conduct—to which testimonial Mr William Burgess who is a
            member of the Society & was in Boston a few weeks ago kindly offered to add
            & did actually add a certificate in my favour—The Governor of the company in a
            private letter to Isaac Smith Esqr, after mentioning their resolve in June last to
            transfer their correspondence, informs him that “this measure had been founded on the
            opinion of two iminent lawyers who thought that though natives of the United
            american States, born before the treaty of peace are individually capable of inheriting
            or purchasing & enjoying Lands within the Kingdom of Great Brittain, yet the
            rents of a real estate are not applicable to public purposes to foreign States—That his opinion as a lawyer differed from that of those
            Gentlemen though not altogether without doubt on a subject that was quite new; but that
            he was as well as Mr. Brand Hollis Mr. Towgood and two or three more strongly averse to the making any change until
            the decision of a proper court of Justice had determined the question—But that though
            the opinion of the two gentlemen consulted was not positive the question was carried
            against them by a large majority—that he had used his utmost endeavours in favour of the
            missionaries & had obtained such orders for payment as they had been able
            & which he hoped would remove their distresses:—But unhappily for me, I cannot
            find out that any grants have been made to me—I have therefore to request your
            Intercession influence & good offices in my behalf if you
              can possibly spare your time & mind from application to public
            & more important matters, and if considering your public character there will
            not be an impropriety in it—Query Are the indians Subjects of the united
              States american States? Are they not rather to be considered merely as
            natives & inhabitants of the american continent not subject to the
            jurisdiction of the descendants of any Europeans? And though I have recd. a consideration from the company by their Commissr., yet was it not ultimately for the benefit of the indian
            natives, & not on my own Acct. as I have been paid
            only for my Services performed to them—upon a review of what I have wrote I am ashamed
            of the length of it—it greatly exceeds what I expected—hope it will obtain an easy
            pardon from you, & that it will give you a clear View of what is of no small
            importance to me in my advanced age & infirm State of health and that you will
            give me leave to assure myself of being indebted to you for your attention &
            efforts in my behalf which as soon as known shall be gratefully acknowledged by / Yr Excellency’s most obedt.
            & / most humble Servt.

          
            
              Stepn: Badger
            
          
        